Citation Nr: 1425816	
Decision Date: 06/06/14    Archive Date: 06/16/14

DOCKET NO.  09-46 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for right eye disabilities claimed as secondary to a service-connected enucleated left eye.

2.  Entitlement to an initial rating in excess of 10 percent prior to September 24, 2012, and in excess of 40 percent on and after that date for an enucleated left eye.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel


INTRODUCTION

The Veteran served on active duty from January to July 1957.

 This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2008 and February 2010 rating decisions of the RO in Milwaukee, Wisconsin.

In July 2011, the Veteran presented testimony at a personal hearing conducted in Milwaukee before the undersigned.  A transcript of this personal hearing is in the Veteran's claims folder.  The Board remanded the case for additional development in August 2012.  While this case was on remand, the Appeals Management Center (AMC) awarded an increased rating of 40 percent for the service-connected enucleated left eye, effective September 24, 2012, in a February 2013 rating decision.  The Veteran continues to seek a higher rating.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's right eye trace nuclear sclerosis, refractive error, posterior vitreous degeneration, and trace epiretinal membrane were not caused or aggravated by the service-connected enucleated left eye and are not related to service or any incident therein.

2.  The degree of left eye disability existing at the time of the Veteran's entrance into the active service is not ascertainable.  

3.  The Veteran has been able to wear a left eye prosthesis throughout the period on appeal.

4.  The Veteran's enucleated left eye has resulted in visible tissue loss and gross distortion or asymmetry of the eyes, but not gross distortion or asymmetry of another feature or paired feature of the head or any scarring or skin hypo- or hyperpigmentation.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right eye disability have not been met.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2013).

2.  The criteria for an initial evaluation of 40 percent based on visual impairment for an enucleated left eye are met prior to September 24, 2012.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.75, 4.79, Diagnostic Code (DC) 6063 (2007, 2013).

3.  The criteria for an initial evaluation greater than 40 percent based on visual impairment for an enucleated left eye have not been met at any time.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.75 4.79, DC 6063.

4.  The criteria for a separate, initial evaluation of 30 percent, but no greater, for disfigurement of the head, face, and neck due to an enucleated left eye are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.118, Diagnostic Code (DC) 7800 (2013).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claims for service connection and an increased initial rating.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.326 (2013).

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The notice for service connection and initial ratings are the same.  See Dunlap v. Nicholson, 21 Vet. App. 112 (2006).  An August 2007 letter as to the left eye disability claim and a December 2009 letter as to the right eye disability claim fully satisfied the duty to notify provisions prior to initial adjudication of the Veteran's left and right eye claims in March 2008 and February 2010, respectively.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
see also Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  The Board emphasizes that the December 2009 letter addressed both direct and secondary service connection for the right eye disability claim.  

The Board also concludes VA's duty to assist in obtaining records has been satisfied.  The Veteran's VA treatment records are in the file.  There has been, however, significant difficulty in obtaining private and service records.  

Private treatment records identified by the Veteran have been obtained, to the extent possible.  The Veteran submitted an October 2007 letter from the Madison-Kipp Corporation showing that no records were available from a failed physical in 1958.  The Veteran also reported left eye removal at a hospital in 1963, but also stated that the hospital closed in 1964.  No alternative source of records was identified.  The Board finds that there is no identified source of private treatment records that has not been obtained for the record.  

The Veteran's service records are also unavailable.  The Veteran submitted a June 2007 letter from the National Personnel Records Center (NPRC) to the Veteran stating that the Veteran's military records were destroyed in a July 1973 fire.  
The letter also stated that the NPRC would not be able to reconstruct his records.  The RO also attempted to obtain the Veteran's service records from the NPRC in August, October, and December 2007, but unit, morning report, and hospital searches did not result in any relevant records.  The Veteran was notified by telephone in September 2007 that the RO had exhausted all efforts to locate any service treatment records, clinical records, or service documentation.  The Veteran replied that he had no additional records other than what he had already submitted.  The Board finds that the Veteran's service records are indeed destroyed and that further attempts to obtain any such records would be futile.  The Veteran has had appropriate notice and has responded that there are no additional records.  The Board concludes that the requirements of 38 C.F.R. § 3.159(e) are satisfied.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  If VA provides a claimant with an examination in a service connection claim, the examination must be adequate.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).  

With regard to the right eye service connection claim, the Veteran was afforded an adequate September 2012 VA examination and October 2012 medical opinion.  The medical examination report reflects a thorough September 2012 examination and interview of the Veteran and review of the claims file.  The examiner obtained an accurate history and listened to the Veteran's assertions.  Indeed, the examiner discussed the Veteran's contentions that his right eye "hasn't been the same" since the in-service accident that resulted in aggravation of his preexisting left eye disability in light of the specific medical findings.  The examiner laid a factual foundation and reasoned basis for the conclusions that were reached in the October 2012 opinion.  Therefore, the Board finds that the examination is adequate.  
See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008).

The Board remanded this case in August 2012 to obtain the Veteran's VA treatment records dated from February 2010 to the present and to provide the Veteran with appropriate VA examination(s) to ascertain the current severity and manifestations of the left eye disability and to offer a medical opinion regarding whether the Veteran's right eye disability was at least as likely as not caused or aggravated by his service-connected left eye disability.  The Veteran's VA treatment records through January 2013 were obtained.  The Veteran was seen for a September 2012 VA examination and an October 2012 medical opinion was offered.  Both the examination and opinion were adequate for ratings purposes, as discussed.  The Board finds that the AMC complied substantially with August 2012 remand instructions.  Further remand for additional development of the prior remand instructions is not warranted.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  

The Veteran was provided an opportunity to set forth his contentions on the claims during the July 2011 hearing before the undersigned.  A Veterans Law Judge has a duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked during Board hearings.  Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010); 38 C.F.R. § 3.103(c)(2) (2013).  The record reflects that at the July 2011 hearing the undersigned explained the issues, focused on the elements necessary to substantiate the claims, and sought to identify any further development that was required to help substantiate the claims.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.

II. Service Connection

The Veteran contends that he has a right eye disability as a result of his service-connected left eye disability.  For the reasons that follow, the Board finds that none of the Veteran's right eye disorders were caused or aggravated by his service-connected left eye disability and are not directly related to service.  The Board concludes that service connection is not warranted on secondary or direct bases.

A. Secondary Service Connection

The Veteran's main contention is that his enucleated left eye caused or aggravated his right eye disabilities.

Service connection may be granted for a disability that is proximately due to or the result of a service-connected disability, which includes the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  38 C.F.R. § 3.310.  Aggravation is defined in this context as any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease.  38 C.F.R. § 3.310(b).  Secondary service connection requires (1) a current disability; 
(2) a service-connected disability; and (3) nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  The first two elements of secondary service connection are not in material dispute.  The Veteran is in receipt of service connection for an enucleated left eye.  The Veteran has been diagnosed with right eye trace nuclear sclerosis, refractive error, posterior vitreous degeneration, and trace epiretinal membrane.  The issue is whether the enucleated left eye caused or aggravated any of the right eye disorders.  Wallin, 11 Vet. App. at 512.

The Veteran has no medical education, training, or experience.  He is a lay person.  38 C.F.R. § 3.159(a).  Lay evidence can be competent and sufficient to establish the nexus element of service connection.  Cf. Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009)(lay persons competent to offer nexus evidence in dependency and indemnity compensation cases).  Lay persons are competent to provide opinions on some medical issues falling within the realm of common knowledge.  Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  Lay persons are also competent when 
(1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The Board finds that, in this case, the Veteran is only competent to report what he has been told by a medical professional.  First, the Board considers the long term consequences of injury and surgical removal of an eye on its fellow eye not within the realm of common lay knowledge.  The Veteran has offered no statement tending to show that such consequences are of an obvious or notorious nature such that the average lay person could be expected to know and competently recount them.  Kahana, 24 Vet. App. at 435.  Second, this case does not involve the competency of a lay person to identify a medical condition; the medical conditions at issue here are not in dispute.  Jandreau, 492 F.3d at 1377.  Third, the Veteran's lay statements and testimony in conjunction with this claim have not supported a later diagnosis or nexus opinion by a medical professional.  Id. 

The Veteran is competent to report what he has been told by a medical professional.  Id.  The Veteran testified that he was diagnosed with a right eye condition about two years before.  July 2011 Board Hearing Transcript (Tr.) at 3.  He also testified that his doctor told him that his service-connected right eye disability "could have something to do" with his enucleated left eye because of the increased strain.  Id.  The Veteran indicated that he had recently seen his VA physician who wrote this down.  Tr. at 3-4.  

The Veteran's testimony appears to refer to a June 2011 VA ophthalmology clinic visit.  The Veteran's overall VA treatment records show that he was last seen in April 2011, so there are no other visits in his records which conform to his testimony.  There is no mention in the clinic note of a possible relationship between the left eye enucleation and any right eye disorder.

The Board finds, however, that the Veteran's testimony is of a speculative opinion.  The key word is "could." This word suggests possibility, but not probability, and, as such, it is insufficient to establish a nexus.  Bostain v. West, 11 Vet. App. 124, 127-28 (quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinion expressed in terms of "may" also implies "may or may not," and is too speculative to establish medical nexus)).  The physician's statement that the enucleated left eye "could have" caused or aggravated a right eye disorder is entitled to minimal probative value.  The absence of a nexus comment in the June 2011 ophthalmology note raises the question of the credibility of the Veteran's testimony, but further diminution of the testimony's probative value based on low credibility will not alter the outcome of this case.

Contrary to the Veteran's testimony is the October 2012 VA medical opinion obtained in conjunction with the September 2012 VA examination.  At the September 2012 VA examination, the Veteran reported that he felt like his right eye "ha[d]n't been the same" since the in-service accident that resulted in aggravation of his preexisting left eye disability.  The Veteran had no specific symptoms that he noticed.  The diagnosed right eye disorders are cataracts, posterior vitreous detachment, and trace epiretinal membrane.  Some refractive error was also noted.  The examiner noted that the Veteran had excellent visual acuity in the right eye.  The examiner also found the right eye structurally sound except for an age related cataract.  The examiner found no evidence to suggest the Veteran's feeling that the right eye was not the same as before was related to the status of his left eye.  The examiner also explained that there was no medical evidence to suggest that one eye must strain or work harder when there is a loss of the fellow eye.  As a result, the examiner concluded that the right eye disorders were unlikely caused or aggravated by the service-connected left eye disability.

The Board places great probative weight on the October 2012 medical opinion.  It is offered by a competent medical examiner, credible, and addresses both causation and aggravation.  The examiner also relied on general medical knowledge in formulating the basis of the opinion.  

The Board finds that the preponderance of the evidence is against a finding that the enucleated left eye either caused or aggravated any of the right eye disorders.  The Veteran's testimony is entitled to little probative value.  The only full medical opinion on point is the October 2012 VA opinion which is entitled to great probative weight and is against the claim.  The Board concludes that service connection is not warranted on a secondary basis.  38 C.F.R. § 3.310.

The Board has also considered whether service connection is warranted on a direct basis.  Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran reported during his 2012 VA examination that the right eye "ha[d]n't been the same" since service.  The Veteran's description of the in-service injury which resulted in the service-connected enucleated left eye does not include any references to the right eye.  The Veteran makes no reference to specific diseases, injuries or lay observable symptoms of the right eye during service or for decades afterward.  

The October 2012 VA opinion notes that the trace nuclear sclerosis, posterior vitreous degeneration, and trace epiretinal membrane are not productive of visual impairment.  This opinion did not address direct service connection because there was no request to address it.  

Whatever the Veteran meant by the right eye not being the same since service, the 2012 VA opinion indicates that the Veteran could not have meant that symptoms of trace nuclear sclerosis, posterior vitreous degeneration, and trace epiretinal membrane were present.  The tenor of the opinion is that the Veteran would have had no lay observable symptoms during or after service had these disorders existed at the time.  See Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (adequate medical report need not "explicitly lay out the examiner's journey from the facts to a conclusion," so long as the rationale is clear from a reading of the report as a whole); see also Acevedo v. Shinseki, 25 Vet. App. 286, 293-94 (2012) (noting that the law imposes no reasons-or-bases requirement on examiners and that medical reports "must be read as a whole").  Thus, whatever the Veteran meant by his right eye feeling different after service is medically unrelated to these three disorders.  This leaves only the refractive error.

Refractive error of the eye is not a disease or injury within the meaning of applicable legislation.  38 C.F.R. § 3.303(c).  If the Veteran meant that he had waning visual acuity due to this refractive error, service connection is barred as a matter of law.

In light of the foregoing, the Board finds that the current right eye disorders, including trace nuclear sclerosis, refractive error, posterior vitreous degeneration, and trace epiretinal membrane, are not related to any incident of service, to include a left eye injury.  Although the Veteran's service treatment records are lost, the Veteran has not presented competent evidence of an in-service event, disease, injury, or a lay observable symptom to which any of the current right eye disorders may be related.  The Veteran has also not presented competent lay or medical evidence relating any current right eye disorder to any event, disease, injury, or symptoms during service.   Service connection is not warranted on a direct basis.  38 C.F.R. § 3.303(a).

As such, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for a right eye disability.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

III. Disability Ratings

The Veteran contends that he is entitled to an initial rating in excess of 10 percent prior to September 24, 2012, and in excess of 40 percent on and after that date for the service-connected enucleated left eye.  For the reasons that follow, the Board concludes that an initial rating of 40 percent is warranted for the period prior to September 24, 2012, and that an initial rating in excess of 40 percent is not warranted at any time during the appeal period.

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

This claim is complicated by two factors.  First, the Veteran's disability rating for the left eye was reduced due to preexisting disability for the period prior to September 24, 2012.  Second, the regulations governing ratings for disabilities of the eye have been revised twice during the period on appeal.  The Board addresses these in turn before considering the application of the ratings schedule.

A. Reduction for Preexisting Disability

The Veteran was service-connected for in-service aggravation of a preexisting left eye disorder.  In this regard, the record shows uniformly that the Veteran was shot in the left eye with an arrow prior to service and had some visual impairment in that eye at entry to service.  In such a case, the rating assigned will reflect only the degree of disability over and above the degree existing at the time of entrance into active service, and it is thus necessary to deduct from the present degree of disability the degree, if ascertainable, of the disability existing at the time of entrance into active service.  38 C.F.R. § 4.22 (2013).

The Veteran insisted on appeal that he had some retained vision in his left eye at entry to service.  The RO relied on comments in a May 2008 VA examination report and the Veteran's April 2008 Notice of Disagreement to the effect that the Veteran had light perception only at entry to service.  The Veteran testified before the undersigned that he could read some letters on a vision test chart at entrance, in essence that he had more than light perception only at entrance.  July 2011 Board Hearing Tr. at 7.  The Board remanded this case for a VA examination and opinion regarding the degree of severity at the Veteran's service entrance.  The resulting September 2012 VA examination and October 2012 medical opinion indicate that the degree of disability of the left eye at entrance is not ascertainable.  

The Appeals Management Center relied on the September 2012 VA examination report in determining that no reduction for preexisting disability was warranted as of September 24, 2012, the date of the examination.  However, the degree of disability at entrance to active military service is identical for the entire initial rating, regardless of the date of the VA examination.  Resolving reasonable doubt in favor of the Veteran, the Board finds that the preexisting degree of left eye disability at entrance is not ascertainable.  38 C.F.R. § 4.7.  A deduction for preexisting disability is not warranted at any time during the period on appeal.  38 C.F.R. § 4.22.  The Board turns to consider the regulatory revisions during the period on appeal.

B. Revisions to the Ratings Schedule

The complexity in this case lies in the treatment of the right eye.  The Veteran filed his service connection claim for left eye enucleation in May 2007.  As discussed above, the Veteran is not in receipt of service connection for a right eye disability.  VA's schedule for rating eye disabilities was revised twice since the Veteran filed his claim, applicable December 26, 2007, and December 10, 2008, but these amended criteria govern cases only when the claim is filed on or after that date unless the Veteran asks that his claim be adjudicated under the new criteria.  
See 73 Fed. Reg. 66,543, 66,544 (Nov. 10, 2008) (change effective and applicable Dec. 10, 2008); 74 Fed. Reg. 11,481, 11,482 (Mar. 18, 2009) (change effective Mar. 18, 2009, but applicable Dec. 26, 2007).  No such specific request was made in this case; however, in order to afford the Veteran every possible benefit of the doubt, the Board has considered the revised regulations.  

Under the VA Ratings Schedule effective prior to December 26, 2007, only when a veteran has blindness in one eye which is service-connected and nonservice-connected blindness in the other eye, will the eyes be evaluated as if both disabilities were service connected.  38 U.S.C.A. § 1160; 38 C.F.R. § 3.383 (2007).  Absent total blindness, visual acuity in the nonservice-connected eye is considered to be normal irrespective of any vision disability in that eye.  Id.; Villano v. Brown, 10 Vet. App. 248, 250 (1997).  

Effective from December 26, 2007, impairment of vision in one eye as a result of non-service-connected disability, not the result of the veteran's own willful misconduct, can be included in the evaluation of service-connected impairment of vision in the other eye, as if impairment of vision in both eyes was service connected, if (1) the impairment of vision in each eye is rated at a visual acuity of 20/200 or less, or (2) the peripheral field of vision for each eye is 20 degrees or less.  See 38 U.S.C.A. § 1160(a)(1) (West Supp. 2013); Dr. James Allen Veteran Vision Equity Act of 2007; 74 Fed. Reg. 11,481 (Mar. 18, 2009) (codified at 38 C.F.R. § 3.383(a)(1)).  

The Veteran had uncorrected vision of no worse than 20/60 in the right eye and corrected vision of 20/20 throughout the period on appeal.  See May 2008, March 2009, January 2010, and September 2012 VA examination reports; see also November 2007, December 2007, May 2008, May 2009, June 2011, September 2012 VA ophthalmology notes.  Clearly, the Veteran did not have total blindness in the right eye at any time during the period on appeal.  The record demonstrates that the Veteran does not have a visual field defect in the right eye.  See, e.g., September 2012 VA examination report.  The Veteran does not argue that he has a visual field defect.  The Board concludes that the prior and revised 38 C.F.R. § 3.383(a)(1) criteria are not met.

Effective December 10, 2008, substantial revisions were made to the regulations governing application of 38 C.F.R. § 4.79, the schedule of ratings for the eye.  
73 Fed. Reg. 66,543 (Nov. 10, 2008).  Paragraph (c) was added to 38 C.F.R. § 4.75 to codify longstanding VA practice that when visual impairment of only one eye is service-connected, either directly or by aggravation, the visual acuity of the nonservice-connected eye must be considered to be 20/40, subject to the provisions of 38 C.F.R. § 3.383(a).  73 Fed. Reg. at 66,544-45.  The addition of paragraph (c) to 38 C.F.R. § 4.75 does not alter the manner in which the Board adjudicates this appeal.  See Villano, 10 Vet. App. at 250.  The former 38 C.F.R. § 4.78, which provided a method by which to determine the level of disability when visual impairment is aggravated during military service, was deleted.  73 Fed. Reg. at 66,544-45.  38 C.F.R. § 4.78 was considered duplicative of 38 C.F.R. § 4.22, which is discussed above.  Id.  Thus, the deletion of 38 C.F.R. § 4.78 also does not alter the substance of the law applicable in this case.  The rulemaking also established paragraph (e) in 38 C.F.R. § 4.75, instructing adjudicators to increase evaluations by 10 percent in situations where a claimant has anatomical loss of one eye with inability to wear a prosthesis and to consider DC 7800.  Id. at 66,545.  The Board has considered this below.  This is a revision of the now repealed 38 C.F.R. § 4.80, which stated that combined ratings of one eye should not exceed the amount for total loss of vision of that eye unless an enucleation or serious cosmetic defect is added to the total loss of vision.  Given the rule regarding pyramiding, the Board considers the 2008 addition of paragraph (e) to be a clarification of existing VA practice.  Cf. 38 C.F.R. § 4.14.  Thus, although not mentioned in 38 C.F.R. §§ 4.75 and 4.80 prior to December 2008, the Board will consider DC 7800 throughout the period on appeal.  Finally, additional changes were made concerning visual fields, diplopia, and the criteria for ratings for disabilities other than enucleation.  Id. at 66,545-48.  As will be discussed, the Veteran does not have any of these impairments.  Thus, the December 10, 2008, revisions do not alter the outcome of this case.

C. Disability Rating for the Left Eye

Enucleation is a surgical procedure resulting in anatomical loss of the eyeball.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 635 (31st ed. 2007).  The enucleated left eye has been rated as 40 percent disabling, the sole rating for anatomical loss of one eye when visual acuity in the other eye is 20/40 or better.  38 C.F.R. § 4.79, DC 6063.  A higher rating is warranted only when the other eye has visual acuity worse than 20/40.  Id.  As indicated, the Veteran's right eye is not service-connected.  The Board has concluded that the right eye must be considered as 20/40 when rating the left eye throughout the period on appeal.  See Villano, 
10 Vet. App. at 250; see also 38 C.F.R. § 4.75(c) (2013).  As the Veteran has been service-connected for anatomical loss of the left eye, a minimum 40 percent disability rating is warranted for the period prior to September 24, 2012.  Similarly, the Board concludes that the criteria for an initial rating higher than 40 percent are not met under DC 6063 at any time.  38 C.F.R. § 4.79.   

When a claimant has anatomical loss of one eye and is unable to wear a prosthesis, the evaluation assigned under DC 6063 may be increased by 10 percent.  38 C.F.R. § 4.75(e).  The record shows uniformly that the Veteran is able to wear a prosthesis and has done so throughout the period on appeal.  See, e.g., May 2008, March 2009, January 2010, and September 2012 VA examination reports.  The Board concludes that a 10 percent increase to the rating under DC 6063 is not warranted.  38 C.F.R. § 4.75(e).  

As no increase is warranted under DC 6063 based on the inability to wear a prosthesis, the Board must consider the application of DC 7800, which rates disfigurement of the head, face, or neck.  38 C.F.R. §§ 4.75(e), 4.118 (2013).  

The Veteran's left eyeball is absent, which amounts to visible tissue loss.  Moreover, the September 2012 VA examination report indicates that the Veteran has a gross deformity or asymmetry of the eyes as a paired feature, consisting of a superior sulcus deformity and minimal capacity of the prosthesis to move with the other eye.  The remaining record does not address whether or not the Veteran has a gross deformity or asymmetry of the eyes.  Resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran has a visible tissue loss and gross distortion of a paired feature.  The criteria for a separate 30 percent rating are met under DC 7800.  38 C.F.R. § 4.118.

In order to receive a rating in excess of 30 percent under DC 7800, the evidence would need to show gross distortion or asymmetry of two or more features or paired sets of features (nose, chin, forehead, eyes, ears, cheeks, lips), or; four or more characteristics of disfigurement.  38 C.F.R. § 4.118.

The Veteran's service-connected enucleated left eye does not involve any feature or paired sets of features other than the eyes.  The Veteran has not contended and the record does not show that the disability has affected the nose, chin, forehead, ears, cheeks, or lips.  

The record also establishes that the Veteran does not have at least four characteristics of disfigurement.  The September 2012 VA examination report indicates that the Veteran did not have disorders of the remaining structures of the eye, such as the eyelids, lashes, brows, and lacrimal gland.  In the portion of the examination report governing scarring and disfigurement, the examiner did not endorse scar attributes, despite the instructions to check all that applied.  The examiner did endorse one attribute, the gross distortion or asymmetry of the eyes mentioned above.  The preponderance of the evidence demonstrates that the Veteran does not have involvement or scars of the eyelids, lashes, brows, and lacrimal gland.  The Board finds that the skin surrounding the eye lacks any scars or hypo- or hyperpigmentation, which comprise five of the eight characteristics of disfigurement.  A separate rating in excess of 30 percent under DC 7800 is not warranted because at least four disfigurement characteristics must be present.  38 C.F.R. § 4.118.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent with the facts found, the rating may be higher or lower for segments of the time under review on appeal, i.e., the rating may be "staged."  Fenderson v. West, 12 Vet. App. 119 (1999).  The Board has considered the possibility of staged ratings.  The Board, however, concludes that the criteria for a rating in excess of 40 percent based on visual impairment or a rating in excess of 30 percent for disfigurement of the head, face, and neck have not been met at any time during the period on appeal.  Therefore, staged ratings for any portion of the period on appeal are not warranted.  See id.  


D. Additional Considerations

The Board has also considered whether a referral for extraschedular rating is warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule; therefore, the assigned schedular evaluation is adequate, and no referral is required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  

The schedular evaluation for the Veteran's enucleated left eye disability is not inadequate.  The Veteran has not reported lay observable symptoms related to the left eye disability other than the absence of the eye.  In other words, he does not have any symptoms from his service-connected disorder that are unusual or are different from those contemplated by the schedular criteria.  The available schedular evaluations reasonably describe the service-connected enucleated left eye; thus, the schedular evaluations are adequate to rate the Veteran's enucleated left eye.  The Board need not determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms" such as "marked interference with employment" and "frequent periods of hospitalization."  See Thun, 22 Vet. App. at 115.  Referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.  

To the extent possible, the Board has resolved doubt in the Veteran's favor above and concluded that a deduction for preexisting disability is not warranted and in assigning a separate 30 percent rating for disfigurement of the head, face, and neck.  Beyond those awards, the Board finds that the preponderance of the evidence is against the Veteran's increased rating claim.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied in excess of a 40 percent rating for visual impairment and a 30 percent rating for disfigurement.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for a right eye disability is denied.

Entitlement to an initial rating of 40 percent rating prior to September 24, 2012, for an enucleated left eye is granted.

Entitlement to an initial rating in excess of 40 percent rating based on visual impairment for an enucleated left eye is denied.

Entitlement to a separate, initial rating of 30 percent rating based on disfigurement of the head, face, and neck for an enucleated left eye is granted.



____________________________________________
Paul Sorisio
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


